Exhibit 10.9

 

Lease Agreement

 

Lessor (hereinafter referred to as Party A) : Bengbu Boyuanzhiye Co.,Ltd.

 

Lessee (hereinafter referred to as Party B): Anhui Renrenjia Energy Group

 

Article 1: The premise is located at Guanzhen quanminchuangyeyuan Benbu city
Guzhen country, with the construction floorage of 1139.64 square meters.

 

Article 2: The lease term will be from 01( Month)20(Day)2014(Year) to 01
(Month)20(Day)2015 (Year).

 

Article 3: This lease will be 7000RMB per month.

 

Article 4: Payment of the lease will be one installment per year, Party B should
pay the full amount before January 20h of each year in advance. The lease should
be paid in the form of cash.

 

Article 5: Party A will bear the cost of utilities such as water,electricity,in
the amount of 3000RMB total.

 

Article 6 : This property is for Business site only.

 

Article 7 : During the lease term,Party A shall responsible for maintenance of
the housing.

 

Article 8: During the lease term, Party B shall not sublease the house to a
third party.

 

Article 9 : Party B shall pay Party A a deposit of Ten thousands Yuan from the
effective date of this lease.

 

If Party A fail to respond to the maintenance repair and caused damage to Party
B, Party A shall bear for all the cost and penalty.

 

If Party B failed to pay rent on time, a penalty of outstanding fee will be
charged with the rent.

 

Any damage of the property caused by the subleased third party,Party B shall
bear all the cost and penalty.

 

Lessor :   Lessee :       2014-01-20   2014-01-20

 

